Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species 1 in Figures 1-5 in the reply filed on 1/15/2021 is acknowledged.
Claims 9, 10 ,14, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/15/2021.


DETAILED ACTION
This is the first action on the merits for application 16/099041.  Claims 1-18 are currently pending in this application. Claims 1-8, 11-13, 15-17 are currently under examination.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 4 line 4 of the claim, it is uncertain if “a sleeve” is the same element as the previously cited “an inner guide” in Claim 1 or to a different element.  
In Claim 13 line 4 of the claim, it is uncertain if “a sleeve” is the same element as the previously cited “an inner guide” in Claim 1 or to a different element.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-8, 11-13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over PERISSINOTTO (2012/0040790) in view of STIEF (5,931,754).

 	Regarding Claim 1, PERISSINOTTO teaches A hydraulic tensioning device for a chain drive, the hydraulic tensioning device comprising: a holder (3); a tensioning piston (4) that is guided in the holder (3), the tensioning piston (4) has locking grooves (17) located on an outer peripheral surface thereof; a locking element (18) that has at least two annular sections (19) and at least two radial extensions (21), the locking element (18) is movable into engagement with one of the locking grooves (17) with the at least two annular sections (19) thereof; a clamping stop (24) and a sliding stop (24) that are spaced apart from each other in an axial direction on the holder (3), at least two axial extensions (22) on the holder (3) that extend in the axial direction between a clamping stop plane defined by the clamping stop (24) and a sliding stop plane defined by the sliding stop (24) that are arranged separated from each other in an area of the sliding stop plane, the at least two axial extensions (22) of the holder (3) and the tensioning piston (4) do not enclose the at least two radial extensions (21) of the locking element (18).
PERISSINOTTO does not teach an inner guide that extends into a hollow space of the piston.
STIEF teaches an inner guide (1) that extends into a hollow space of the piston (4).


Regarding Claim 2, PERISSINOTTO as modified teaches wherein two of the at least two axial extensions (22) enclose a locking section in a peripheral direction, and one of the at least two annular sections is movable into engagement with one of the locking grooves in an area of the locking section.

Regarding Claim 3, PERISSINOTTO as modified teaches wherein the locking element (18) has exactly two of the annular sections (19) and exactly two of the radial extensions (21) and the holder has exactly two of the axial extensions (22) that enclose two locking sections in a circumferential direction.

Regarding Claim 4, PERISSINOTTO teaches wherein the holder comprises a cylindrical hollow space, the tensioning piston (4) is guided by the cylindrical hollow space or the holder comprises a cylindrical hollow space and a sleeve (STIEF 1) is inserted into the cylindrical hollow space, and the tensioning piston (4) is guided by the sleeve.

Regarding Claim 5, PERISSINOTTO teaches wherein the at least two axial extensions (22) each have a tapered section on both sides in a peripheral direction in 

Regarding Claim 6, PERISSINOTTO teaches wherein one of the at least two radial extensions (21) defines a gap in the locking element (18).
Regarding Claim 7, PERISSINOTTO teaches wherein in an area of the gap of the locking element, two end sections (31) of the locking element (18) extend in a direction opposite each other, and partial sections of the two end sections are spaced apart from each other in a peripheral direction, extend outward in a radial direction, and are movable into contact with the sliding stop (Figs. 7, 8).

Regarding Claim 8, PERISSINOTTO teaches further comprising actuation sections (section 31 preceding the end portion)  that connect to the partial sections in a direction of the gap of the locking element, and the actuation sections extend in a direction of the opposite end section (31)(Figs. 7, 8).

Regarding Claim 11, PERISSINOTTO teaches a hydraulic tensioning device for a chain drive, the hydraulic tensioning device comprising: a holder (3); a tensioning piston (4) guided in the holder (3), the tensioning piston including locking grooves (17) on an outer peripheral surface thereof; a locking element (18) that has two annular sections (19) and two radial extensions (21), the locking element (18) is movable into engagement with one of the locking grooves (17) with the two annular sections (19) thereof; a clamping stop (24) and a sliding stop (24) that are spaced apart from each 
PERISSINOTTO does not teach an inner guide that extends into a hollow space of the piston;
STIEF teaches an inner guide (1) that extends into a hollow space of the piston (4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner in PERISSINOTTO to include the inner guide in STIEF to help keep the piston within its allowed range of motion.

Regarding Claim 12, PERISSINOTTO as modified teaches wherein the two axial extensions (22) enclose a locking section in a peripheral direction, and one of the two annular sections is movable into engagement with one of the locking grooves in an area of the locking section.



Regarding Claim 15, PERISSINOTTO as modified teaches wherein one of the two radial extensions (22) defines a gap in the locking element (18) that allows movement of the two annular sections (19) away from one another.

Regarding Claim 16, PERISSINOTTO as modified teaches wherein in an area of the gap of the locking element (18), two end sections (31) of the locking element (18) extend in a direction opposite each other.

Regarding Claim 17, PERISSINOTTO as modified teaches wherein each of the two radial extensions (21) extends around a respective one of the axial extensions (22).



The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU

Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654